Citation Nr: 9926592	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-00 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

It appears that the appellant (a former reservist) had 
service in the Army Reserve from 1986 to 1994.  On December 
19, 1987, he entered the Selected Reserve.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1997 RO decision which denied a claim for 
Chapter 1606 educational benefits.


FINDINGS OF FACT

1.  On December 19, 1987, the appellant entered the Selected 
Reserve, and he completed the requirements for a high school 
equivalency certificate in September 1997, long after 
completion of his initial active duty for training.

2.  The Department of Defense (DOD) has determined that the 
appellant is ineligible for Chapter 1606 educational benefits 
because he did not complete the requirements for a high 
school diploma or equivalency certificate prior to his 
completion of initial active duty for training in the 
Selected Reserve.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility criteria 
for educational assistance under Chapter 1606, Title 10, 
United States Code.  10 U.S.C.A. § 16132 (West 1991 & Supp. 
1999); 38 C.F.R. § 21.7540 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has stated that he served in the Army Reserve 
from 1986 to 1994.  The dates of such service have not been 
verified.  DOD has indicated that he entered the Selected 
Reserve on December 19, 1987. 

By a statement dated in October 1997, the former reservist 
stated that he did not graduate from high school but received 
a high school equivalency certificate in September 1997.  By 
statements received in November 1997 and January 1998, he 
contended that he was entitled to Chapter 1606 educational 
assistance benefits since he was not required to have a high 
school diploma in order to enlist in military service.

Subject to certain conditions, educational benefits are 
available to members of the Selected Reserve under Chapter 
1606, Title 10, United States Code (formerly Chapter 106, 
Title 10, United States Code).  Specifically, an individual 
who, after June 30, 1985, enlists, re-enlists, or extends an 
enlistment in the Selected Reserve for a period of not less 
than six years, or is appointed as a reserve officer and 
agrees to serve in the Selected Reserve for a period of not 
less than six years in addition to any other period of 
obligated service in the Selected Reserve, and who before 
completing initial active duty for training has completed the 
requirements for a high school diploma (or an equivalency 
certificate), is entitled to educational assistance under 
Chapter 1606.  10 U.S.C.A. § 16132.  Regulation provides that 
a determination of an individual's eligibility for Chapter 
1606 benefits is to be made by the Armed Forces.  38 C.F.R. § 
21.7540(a).

In this case, according to data from DOD, the appellant is 
ineligible for Chapter 1606 educational benefits, as he did 
not complete high school or its equivalent prior to 
completion of his initial active duty for training.  The 
appellant himself acknowledges that he did not complete the 
requirements for a high school equivalency certificate until 
after his reserve service.

The Board concludes that the appellant is not eligible for 
educational assistance benefits under Chapter 1606, because 
he did not complete the requirements for a high school 
diploma or an equivalency certificate prior to completion of 
his initial active duty for training.  The Board is not 
authorized to award payment of benefits where the statutory 
requirements for such benefits are not met.  See Harvey v. 
Brown, 6 Vet. App. 416 (1994).  The law, not the evidence, is 
dispositive of the outcome of the present case, and, as a 
matter of law, the claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 1606 is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

